NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted November 26, 2014* 
                                Decided December 2, 2014 
                                              
                                          Before 
 
                        ANN CLAIRE WILLIAMS, Circuit Judge
                         
                        DIANE S. SYKES, Circuit Judge 
                         
                        DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐1529 
 
CHONGYAN GONG,                                    Petition for Review of an Order of the 
      Petitioner,                                 Board of Immigration Appeals. 
                                                   
      v.                                          No. A89‐712‐825 
 
ERIC H. HOLDER, JR., 
Attorney General of the United States 
      Respondent. 
 
                                         O R D E R 
 
       Chongyan Gong, a Chinese citizen, petitions for review of an order upholding the 
denial of his application for asylum, withholding of removal, and protection under the 
Convention against Torture. Gong sought asylum and withholding based on past 
persecution on account of his religious activities, but the Board of Immigration Appeals 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2). 
No. 14‐1529                                                                          Page 2 
 
agreed with the finding of the Immigration Judge that Gong was not credible. We 
dismiss in part and deny in part Gong’s petition.   
        
       Gong arrived in the United States in 2005 on a business visa and overstayed. Five 
years later law enforcement found him working at a Chinese restaurant in Brainerd, 
Minnesota. The Department of Homeland Security charged him with removability, and 
he requested asylum and withholding of removal, asserting persecution based on his 
practice of Christianity in China (Shandong province). In his application Gong wrote 
that police disrupted a gathering of church members in May 2001, arrested the 
participants, and detained them for 7 days. On Christmas that year, the police disrupted 
another gathering. Gong stated that he orally protested and then was assaulted, even 
losing one of his teeth when he was punched in the face by an officer. More officers 
joined and beat Gong with “electric batons” and kicked him until he lost consciousness. 
He woke up at the police station handcuffed to a staircase railing and was given a 
substantial fine.     
 
       At his removal hearing before the IJ, Gong testified in greater detail about his 
encounters with the Chinese police. During the Christmas 2001 incident, he elaborated, 
the police used an “electric baton” to beat to death a church member’s dog. They also 
smashed a television that was showing a pastor preaching Christianity. Gong added that 
he was knocked out after being hit in the back of the head, awakening to find himself 
handcuffed at the place of the gathering. He later was taken for medical attention to the 
county hospital, where he was diagnosed with a concussion and kept for two weeks. 
During his hospitalization, he testified, two police officers stopped by and offered to 
pardon him if he denied that he had been intentionally harmed. Gong accepted the offer 
but was again given a substantial fine, which his family paid.   
 
       The IJ denied relief on each requested ground and ordered Gong removed. 
Regarding Gong’s request for asylum, the IJ determined that he failed to file it within the 
1‐year deadline. See 8 U.S.C. § 1158(a)(2)(B). Regarding his request for withholding of 
removal, the IJ found his testimony “incredible,” largely because of major unexplained 
inconsistencies between his oral testimony and the information provided in his written 
application (e.g., discrepancies involving his wife’s whereabouts, the circumstances that 
occurred on Christmas 2001—particularly his additional testimony at the hearing that 
the police beat a dog to death and smashed his television—and the “glaring 
incongruit[y]” in his testimony about the site where he regained consciousness on the 
night of the Christmas beating). The IJ also found that Gong failed to submit any 
evidence to corroborate his testimony, or to explain sufficiently why he could not 
No. 14‐1529                                                                             Page 3 
 
reasonably have provided further corroboration of the details central to his claim. The 
BIA upheld the IJ’s decision. 
 
        In his petition Gong first argues that his asylum application should not have been 
barred by the 1‐year filing deadline because changed circumstances—the deterioration 
of religious freedom in China—materially affected his asylum eligibility. But we lack 
jurisdiction to address Gong’s argument that his untimeliness can be excused by 
changed or extraordinary circumstances—a factual inquiry that lies outside the realm of 
8 U.S.C. § 1252(a)(2)(D), see 8 U.S.C. § 1158(a)(3); Aimin Yang v. Holder, 760 F.3d 660,   
664–65 (7th Cir. 2014)—so we must dismiss that part of his petition.   
 
        Next Gong challenges the IJ’s adverse credibility finding by maintaining that his 
accounts of police violence were sufficiently detailed. But the record does not compel the 
conclusion that Gong truthfully testified. See Rama v. Holder, 607 F.3d 461, 465 (7th Cir. 
2010). Indeed, Gong could not explain the inconsistent testimony about his wife’s 
whereabouts (at his hearing he testified that she had never been in the United States, yet 
in his written application he stated that she was with him here). Gong also offered 
different accounts (police station versus gathering) concerning where he regained 
consciousness after the Christmas day beating. And Gong completely omitted from his 
written application any details about the lengthy hospitalization that followed the 
beating, or any reference to the incidents involving the dog killing and the smashing of 
the television.   
 
        Lastly Gong challenges the IJ’s determination that he reasonably could have 
collected corroborative evidence while fleeing China or while preparing for his removal 
hearing, given that any hospital or police records would be a decade old. But we review 
the determination that corroborating evidence was available under the substantial 
evidence standard, see Tian v. Holder, 745 F.3d 822, 828 (7th Cir. 2014); Liu v. Holder, 692 
F.3d 848, 854 (7th Cir. 2012), and Gong testified that he did not even try to collect records, 
letters, or affidavits from church members or relatives who might have been able to 
corroborate his claims about his arrests, detentions, fines, and hospitalization.   
         
        Accordingly, we DISMISS Gong’s petition as to his asylum claim and DENY his 
petition as to the remainder of his claims.